Case 2:20-cv-00493-RAJ-DEM Document 1-3 Filed 09/29/20 Page 1 of 1 PagelD# 14
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filimg and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEK INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 06/17)

 

I. (a) PLAINTIFFS
Stephanie A. Brown

(b} County of Residence of First Listed Plaintiff

(EXCEPT IN LS. PLAINTIFF CASES) -

c) Attorneys (Hiri Name, Address, and Telephane Number)
John E. Basilone, Esq., GOSS & FENTRESS, PLC

735 Newtown Read, Suite 100, Norfolk, Virginia 23502

Tel: (757) 466-1095

DEFENDANTS

NOTE:

Attormeys (if Known)

 

County of Residence of First Listed Defendant ;
fIN LES. PLAINTENE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Nikloads, LLC, a Georgia Corporation and Joshua Hulsey

Michael T. Essig, Esq., Franklin & Prokopik, P.C.
5516 Falmouth Street, Suite 203, Richmond, VA 23230
Tel: (804) 932-1996

 

IE. BASIS OF JURISDICTION (Place an 'X" in Gne Box Only}

 

(For Diversity Cases Only)

If. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in Une Box for Plaintiff

and One Box for Defendant)

 

 

   

 

 

 

  

   

 

   

   

 

 

 

 

  

Ol US. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff fUAS. Government Not a Party) Citizen of This State XK 1 1 Incorporated or Principal Place oO4 44
of Business In This State
M2 U.S. Gevemment Md Diversity Citizen of Another State I 2 & 2 Incorporated and Principal Place As 45
Defendant findicate Citizenship of Parties in item fi) of Business In Another State
Citizen or Subject of a m3 O 3 Foreign Nation 76 6
Forel Country
FV. NATURE OF SUIT (Ptace an “x” in One Box Only; . Click here for: Nature of Suit Code Descriptions
CONTRACT 2 7 PORTS... JFORFEIEUREPENALTY: = BANKRUPFEY: : THERSTAL
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = [77 625 Drug Related Seizure Cl 422 Appeal 28 USC 158 1 375 False Claims Act
@ 120 Marine 7 310 Airplane C1 365 Personal Injury - of Property 21 USC 8&1 | 423 Withdrawal } 376 Qui Tam (31 USC
0 130 Miller Act 7 315 Airplane Product Product Liability O 690 Other 28 USC 157 3725(a})
C1 140 Nevotiable Instrument Liability O 367 Health Care/ O) 400 Stave Reapportionment
130 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical BEE 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights O 430 Banks and Banking
2] 151 Medicare Act 1 330 Federal Employers’ Product Liability O 836 Patent 0 450 Commerce
M 152 Recovery of Defaulted Liability OF 368 Asbestos Personal OF 835 Patent - Abbreviated 7 460 Deportation
Student Loans Of 340 Marine Injury Product New Drug Application | 0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability &F 840 Trademark Corrupt Organizations
M153 Recovery of Overpayment Liability PERSONAL PROPERTY | LABOR: pes ; : © 480 Consumer Credit
of Veteran's Benetits 2 350 Motor ¥ehicle FV 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395 ff) O 490 Cable/Sat TV
5] 160 Stockholders’ Suits 8 355 Motor Vehicie O 37) Truth in Lending Act OF 862 Black Lung (923) 7 850 Securities/Commodities!
OF 190 Other Contract Product Liability OF 380 Other Personal 1 720 Labor/Management O 863 DIVC/DIWW (405(¢)) Exchange
(1 195 Contract Product Liability | 0 360 Other Personal Property Damage Relations O 864 SSID Title XVI 890 Other Statutory Actions
0

196 Franchise

Injury
C¥ 362 Personal Injury -
Medical Malpractice

O 385 Property Damage
Product Liability

 

"REAL PROPERT.
210 Land Condemnation
220 Foreclosure

O 230 Rent Lease & Ejectment
" 240 Torts to Land

0 245 Tort Product Liability
OF 290 All Other Real Property

 

2

   
 

 

O 440 Other Civil Rights

DB 441 Voting

0 442 Employment

2 443 Housing/
Accommodations

0 445 Amer, w/Disabilities -
Employment

446 Amer. w/Disabilities -
Gther

77 448 Education

 

Habeas Corpus:

463 Alien Detainee

410 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Continement

1 740 Railway Labor Act

OF 731 Family and Medical
Leave Act

OF 796 Other Labor Litigation

1 791 Employee Retirement
Income Security Act

“IMMIGRATION:

7 865 RSI (405¢g))

OF 89) Agricultural Acts
1 893 Environmental Matters
G 895 Freedom of Information

 

 

 

0 462 Naturalization Application
0 465 Other Immigration
Actions

 

= FEDERAL TAX, SUIES

1 870 Taxes (U.S. Plaintilf
or Defendant}

oF 871 {RS—Third Party
26 USC 7609

 

 

 

Act

[] 896 Arbitration

CO) 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

 

¥V. ORIGIN (Place an °“X" in Ge Box Qnty}

Ol Original 'K¥2 Removed from O 3) Remanded from 4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Maultidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation ~
(specify) Transfer Direct File

 

VL CAUSE OF ACTION

VH. REQUESTED IN
COMPLAINT:

Cite the U.S. Civil Statute under which you are filing (De sot cite jurisdictional statutes unless diversity)
28 U.S.C.§1441 et. seq.

Brief description of cause:

Alleged negligence.

O CHECK IF THIS [8 A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

 

DEMAND §
756,000.00

CHECK YES only if demanded in complaint:
JURY DEMAND: Yes ONo

VIII. RELATED CASE(S)

IF ANY

iSee iasteuctions):

 

 

JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/29/2020 isf Michael T. Essig

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP JUDGE MAG, JUDGE
